Citation Nr: 0304959	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, from 
November 18, 1973 until November 22, 1982.

2.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left 
leg, from November 23, 1982 until February 22, 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service in the Air Force from November 
1969 and was discharged from active service on November 17, 
1973.

In November 1973 the veteran filed a claim for a fractured 
right femur and for thrombophlebitis of the left leg.  In an 
April 1974 rating action, the Department of Veterans Affairs 
(VA) regional office (RO) granted service connection for the 
residuals of a fractured right femur, but did not address the 
issue of thrombophlebitis.

On May 24, 1989 the veteran submitted a claim for, among 
other things, entitlement to service connection for varicose 
veins and thrombophlebitis.  Service connection for varicose 
veins and thrombophlebitis was denied in a December 1989 
rating action.  A timely notice of disagreement (NOD) was 
received in April 1990 and a statement of the case (SOC), 
addressing service connection for varicose veins of the left 
leg, was issued on July 2, 1990 (and sent to the address 
listed in the NOD).  However, because the substantive appeal, 
VA Form 1-9, was not received until January 1992 (together 
with voluminous private clinical records) that appeal was not 
perfected in a timely manner.  Thus, the December 1989 rating 
action became final.

In June 1992 the veteran inquired as to the status of his 
appeal, stating that he had not received any word.  He also 
attached a copy of a "notice for clinic appointment" dated in 
March 1992 sent to the veteran's address but addressed to a 
"[redacted]" [redacted] and suggested that "perhaps that is the reason 
why I did not receive the [SOC] dated July 2, 1990."

This matter originally came before the Board of Veterans' 
Appeals (Board) from a September 1992 rating decision which 
found that the December 1989 rating action was clearly and 
unmistakably in error in denying service connection for 
varicose veins because varicose veins were found on VA 
examination in March 1974, within three months following 
service and that the December 1989 decision did not consider 
varicose veins on a secondary basis as a residual of the 
thrombophlebitis.  Thus, service connection was granted for 
varicose veins of the left leg secondary to thrombophlebitis, 
effective November 18, 1973 (the day after service 
discharge), on the basis that the veteran's 1973 service 
connection claim, filed within a year after service, had 
never been adjudicated and, thus, was still pending at the 
time of the December 1989 rating decision.  A noncompensable 
evaluation was assigned from November 18, 1973, and a 10 
percent evaluation was assigned from May 24, 1989.

An April 1993 rating action specifically addressed and denied 
the issue of an earlier effective date for a compensable 
rating for varicose veins of the left leg with recurrent 
stasis ulcer of the left ankle, secondary to 
thrombophlebitis.

Then, an SOC was issued in May 1993 as to the claim for an 
earlier effective date for a compensable rating and a 
substantive appeal (VA Form 9) was received in May 1993.  The 
veteran testified in support of his claim in August 1993 but 
an October 1993 hearing officer's decision continued the 
denial.

A December 1993 rating action determined that a 30 percent 
rating for the disability at issue was warranted effective 
May 24, 1989 (the date previously assigned for a 10 percent 
rating) and denied a rating in excess of 30 percent (and also 
denied a total rating based on individual unemployability due 
to service-connected disabilities because the veteran had not 
executed and returned VA Form 21-8940).  Rating actions in 
June and July 1995 confirmed and continued the 30 percent 
rating. However, a December 1999 rating action increased the 
rating from 30 percent to 40 percent effective September 13, 
1996 (date of VA rating examination).

In a May 2000 decision, the Board:  denied a compensable from 
November 18, 1973 through November 22, 1982; granted a 10 
percent rating from November 23, 1982 through February 22, 
1987; granted a 40 percent rating from February 23, 1987 
through January 11, 1998; and granted a 60 percent rating 
from January 12, 1998.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In August 2002, the Court 
vacated those parts of the Board's decision pertaining to the 
appropriate rating of the veteran's service connected 
disability from November 18, 1973, to February 22, 1987, and 
remanded the case for readjudication consistent with the 
Court's order.  (The Court noted that the veteran was not 
challenging the 40 percent rating assigned by the Board from 
February 1987 through January 1998, or the 60 percent 
evaluation assigned since January 1998.)

Accordingly, the issues on appeal are those reflected on the 
title page.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  From November 18, 1973 until November 23, 1982, the 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left 
leg, were mild and asymptomatic.

3.  From November 23, 1982 to February 22, 1987  the varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg were 
below the knee and severe.




CONCLUSIONS OF LAW

1.  A compensable evaluation for service-connected varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is not 
warranted from November 18, 1973 through November 22, 1982.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.104, Diagnostic Codes (DCs) 7120 and 7121, 
prior to January 12, 1998.

2.  A 20 percent rating for service-connected varicose veins 
of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is 
warranted from November 23, 1982 through February 22, 1987.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Codes (DCs) 7120 and 
7121, prior to January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the May 1993 
statement of the case (SOC) and the May 2000 Board decision 
of the laws and regulations pertaining to his claim for 
increased ratings.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims.  
The case was remanded in July 1996 for the RO to locate VA 
clinical records at the Wadsworth Outpatient Clinic.  The 
December 1999 supplemental SOC reflects that a telephonic 
conversation with the records clerk at the West Los Angeles, 
California, VA medical center indicated that archived records 
could not be located and that the earliest records located 
did not antedate 1993.  However, other records pertaining to 
the 1973 to 1987 period in question have been associated with 
the file, and the veteran has not identified other pertinent 
records that have not been obtained.  

A November 2002 letter informed the veteran that he could 
submit additional evidence in support of his appeal.  The 
veteran responded in December 2002 that he had nothing else 
to submit and wished the Board to proceed immediately with 
readjudication of his appeal.  The Board notes that the 
appellant's brief filed before the Court focused on the 
existing record and did not refer to any unobtained evidence 
that could be relevant to the appeal.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records indicate that while the veteran was 
hospitalized for a fractured right femur and then developed 
postoperative thrombophlebitis.  The Report of Medical 
History (Report of Medical History) on the veteran's 
separation examination report noted that the veteran had or 
had had cramps in his legs.  On examination, there was no 
mention of varicosities or residuals of thrombophlebitis.  A 
notation on the separation examination in September 1973 
indicated that "cramps in legs (in the RMH) refer to past 
operative thrombophlebitis."  It was added that he was 
placed on heparin with good results.  

During a March 1974 VA general medical examination, the 
veteran complained of leg cramps on prolonged exertion.  On 
examination, he had enlarged veins on the upper anterior 
surface of the left leg.  The diagnosis was varicose veins of 
the left leg.  On orthopedic work-up, it was noted that he 
had cramping in the right thigh while working.  The 
Trendelenburg's test and Homan's sign were negative.  There 
was no deep vein or plantar vein tenderness.  There was no 
tenderness along the course of the greater or lesser 
saphenous veins.  There was no edema and no current signs of 
thrombophlebitis.  The examiner compared the lower 
extremities for range of motion, leg length, circumference 
etc.  

A November 23, 1982 VA medical certificate noted a healing 
recurrent ulcer in the lateral malleolar area which 
reportedly had been present for four years.  The examiner 
noted localized discoloration.

Hospital reports from July 1983 and January 1984 show 
treatment for cellulitis of the left lower extremity and a 
venous stasis ulcer of the lower extremity.  During the July 
1983 hospitalization it was noted that the veteran reported 
having done well until he sustained trauma to the left 
lateral malleolus four years ago which led to breakdown of 
skin in that area and the development of a chronic ulcer.  On 
examination the ulcer was about 1 1/2 by 3 inches in 
diameter, with a necrotic base. There was erythema, swelling, 
and tenderness from the mid-foot extending to the lower 1/3 
of the tibial-fibular area.  There were some areas of 
hyperpigmentation around the ulcer bed.  There was decreased 
motion of the ankle secondary to pain.  Pulses were 2+ in the 
foot and ankle.  During hospitalization he was given 
antibiotics, intravenously.

Records of hospitalization in January 1984 reflect that 
following the 1983 hospitalization the veteran had continued 
to have intermittent breakdown of the skin.  On examination 
there was 1+ edema of the left ankle and a red, tender, 
superficial cord extending up the calf and knee to the groin.  
A large left inguinal node was present.  A vascular surgical 
consultation was recommended.  The diagnoses were cellulitis 
and superficial thrombophlebitis.

Private medical records of Dr. D. from January 1986 to August 
1989 showed that the veteran received ongoing treatment for 
his left ankle ulcer.  In January 1986 the veteran complained 
of a chronic intermittent left ankle ulcer which he self- 
treated with elevation and dry dressing.  On examination he 
had chronic venous insufficiency of the left lower leg with a 
granulating lateral malleolar ulcer which was consistent with 
a venous stasis ulcer.  Tortuous veins were noted on the 
medial aspect.  He was to stay off work, use Trendelenburg 
elevation of his bed, and be placed in an Unna boot.  By 
March 1986 the ulcer was well healed but he had several 
superficial varicosities which were treated with 
sclerotherapy, i.e., injected with medication in an attempt 
at thrombosis of any possible perforators.  It was suggested 
that he also use an Ace wrap along with support stockings on 
a daily basis.  In October 1986 the venous stasis ulcer was 
almost completely healed and he had additional sclerotherapy, 
with injection of 2 superficial varicosities of the left 
lateral ankle and also of an anterior tibial crest 
varicosity.  In December 1986 he reported that venous stasis 
ulcer would breakdown every six months.  On examination he 
had marked tortuous varicosities of the left lower extremity 
and was informed that extended left vein ligation and 
stripping with possible ligation of perforators might be of 
help and was recommended.  He was to continue to wear Jobst 
support hose.

The veteran was admitted to the Robert Kennedy Medical Center 
on February 23, 1987 for left leg vein stripping and ligation 
of deep perforators with a modified Linton procedure, through 
the previous ulcer bed.  At admission it was noted that he 
had had chronic recurrent left lateral malleolar venous 
stasis ulcer and venous stasis disease of the left lower 
extremity for the past ten years.  He reported that 
approximately every four to six months, the skin over his 
left lateral malleolar area broke down and ulcerated.  He had 
not had surgery previously.  On physical examination he had 
stasis dermatitis of the left lower extremity with 
pigmentation.  It was also noted that he had multiple 
tortuous varicosities of the left lower extremity with old 
scarred but healed skin over the left lateral malleolus and 
marked pigmentation secondary to dermastasis.  Impression was 
chronic venous stasis dermatitis.

During an August 1993 RO personal hearing the veteran 
testified that his infection began in 1983 and since that 
time the infection has reoccurred once or twice a year.  He 
had had sclerotherapy and one vein stripping operation (page 
2).  The vein stripping operation had begun at the groin area 
and gone all the way to his foot (page 2). 

Laws and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21.  The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)). 

The applicable rating criteria for diseases of the arteries 
and veins, including both varicose veins as well as post-
phlebitic syndrome of due to any etiology, at 38 C.F.R. § 
4.104, Diagnostic Codes 7120 and 7121, respectively, were 
amended effective January 12, 1998.  However, evaluation of 
the veteran's disability from 1973 to 1987 requires use of 
the previous criteria.  Generally see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (VA must apply the most 
favorable version of the statute or regulation).  This 
determination is made on a case-by-case basis. VAOGCPREC 11-
97.  However, where compensation is awarded or increased 
"pursuant to any Act or administrative issue, the effective 
date of such an award or increase [] shall not be earlier 
than the effective date of the Act or administrative issue."  
See 38 U.S.C.A. § 5110(g) (West 1991).  This precludes the 
application of a later liberalizing law prior to the 
effective date thereof.

Prior to January 12, 1998 under Diagnostic Code 7120, 
unilateral varicose veins warranted a noncompensable rating 
when mild or with no symptoms.  A 10 percent rating was 
warranted for moderate unilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion.  A 20 percent 
rating was warranted for moderately severe unilateral 
varicose veins involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.  A 40 percent rating was warranted for 
severe unilateral varicose veins involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation.  A 50 percent 
rating was warranted for pronounced unilateral varicose veins 
with the findings for the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  A note following DC 7120 read:  Severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms, will be rated as 
moderately severe.  38 C.F.R. § 4.104, DC 7120 (1997).

Prior to January 12, 1998 Diagnostic Code 7121 provided that 
for unilateral phlebitis or thrombophlebitis with 
obliteration of deep return circulation, including traumatic 
conditions, a 10 percent rating was warranted when there was 
persistent moderate swelling of a leg which was not markedly 
increased on standing or walking.  A 30 percent rating was 
assigned for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  A 60 percent rating required persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  38 C.F.R. § 
4.104, DC 7121 (1997).

Analysis

The rating action on direct appeal in this case was in 
September 1992.  Previously, a May 1989 rating action denied 
service connection for thrombophlebitis and varicose veins.  
A timely appeal was initiated by the filing of an NOD but 
after the SOC was issued on July 2, 1990 (and sent to the 
address listed on the NOD), a substantive appeal was not 
received until January 1992.  An appeal consists of a timely 
filed NOD in writing and, after an SOC has been furnished, a 
timely filed Substantive Appeal. 38 C.F.R. § 20.200.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal. 38 
C.F.R. § 20.202.

With respect to an original SOC, a substantive appeal must be 
filed within 60 days of the date of mailing the SOC, 38 
U.S.C.A. § 7105(d)(3) (West 1991), or within the remainder of 
the one-year period from the date of NOD notification, 
whichever periods ends later.  38 C.F.R. § 20.302(b).  Here, 
the VA Form 1-9 was not timely.  Accordingly, the May 1989 
rating action was final.  However, a final rating action may 
be revised if it contained clear and unmistakable error (CUE) 
within the meaning of 38 C.F.R. § 3.105(a).

The 1992 rating action determined that there was CUE in the 
May 1989 rating action in not granting service connection for 
the disorder at issue and assigned ratings as describe above.  
Moreover, the 1992 rating action also specifically determined 
that the November 1973 claim had never been adjudicated and, 
thus, the effective dates for service connection and for the 
assignment of a noncompensable rating were made effective the 
day after service discharge.

Since the original 1973 claim remained pending, the 
correspondence from the veteran received on May 24, 1989 (the 
date used for the assignment of at first a 10 percent rating 
and later a 30 percent rating) could not have been a reopened 
claim (since there can be no reopened claim unless there is 
first an original claim which is denied).

Thus, the ratings assigned by the 1992 rating action were, in 
effect, staged ratings. Generally see Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (at the time of an initial rating 
granting service connection the practice of assigning 
separate rating for separate periods of time is called staged 
ratings).  It was stated in Fenderson that an appeal from a 
rating assigned by an initial grant of service connection is 
not a new claim. "The distinction between an original [sic] 
rating and a claim for an increased [sic] rating may be 
important, however, [] in determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying NOD and whether 
VA has issued an SOC or SSOC." Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

A Compensable Evaluation from November 18, 1973 to November 
22, 1982

The service separation examination in September 1973 noted 
that the veteran had or had had leg cramps.  It was reported 
that these were due to thrombophlebitis that was treated in 
the past with good results.  No current varicosities were 
observed.  In essence, the separation examination report does 
not support a finding that varicosities were present or that 
the veteran had current leg cramping related to his healed 
thrombophlebitis.  VA general examination in March 1974 noted 
complaints of leg cramps on prolonged exertion.  Examination 
showed enlarged veins on upper anterior surface of the left 
leg.  There were no other findings related to the left lower 
extremity; the circulatory system was normal in all other 
respects.  The diagnosis was varicose veins, left leg.  The 
veteran specifically indicated that he had cramping in the 
right thigh that comes on with fatigue and while at work.  
There was no mention of similar symptoms in the left leg on 
the examination for varicose veins or on the orthopedic 
examination.  Even the 1983 medical report notes that the 
veteran "did fine" in the years following service until the 
onset of the left ankle ulcer.  In the 1984 report, he 
indicated that he had a left ankle ulcer off and on from 
service and in a May 1989 written statement, he dated the 
onset of a varicose ulcer ten years earlier.  The veteran now 
claims that his varicose veins were symptomatic, causing pain 
and cramping from the date of his service manifestations of 
thrombophlebitis.  

Based on this record, the Board finds that the veteran did 
not meet the criteria for a compensable evaluation prior to 
November 1982.  Though the available evidence demonstrates 
varicosities of superficial veins from the date of the 1974 
VA examination report; the objective findings from that 
report were negative for tenderness or other symptomatic 
manifestations.  The veteran complained of leg cramps and a 
limp, with an inability to run well, but the body of the 
examination report notes that the limp was favoring the right 
leg, he had cramps in the right thigh on exertion and there 
was other significant disability in the right lower extremity 
due to residuals of a fracture.  A clear preponderance of the 
contemporaneous objective evidence reflects that the left 
lower extremity varicosities did not become symptomatic until 
the ulcer near the left ankle began to bother the veteran, 
and its presence was not factually ascertainable until the 
November 1982 treatment.  In the May 1989 statement, the 
veteran claimed that he developed the ulcer 10 years earlier, 
but "thought nothing of it" until he developed cellulitis and 
required hospitalization.  Accordingly, the requirements for 
a compensable evaluation were not met for the period prior to 
November 23, 1982.  38 C.F.R. § 4.104, DC 7120 (1997).

A rating in excess of 10 percent from November 23, 1982 to 
February 22, 1987

A recurrent stasis ulcer of the left lower extremity was 
first clinically noted in November 1982.  The July 1983 
hospitalization report noted swelling and tenderness, and the 
January 1984 hospitalization report described edema and a red 
tender cord extending up the calf and knee to the groin.  In 
January 1986, chronic venous insufficiency and tortuous veins 
were noted.  In December 1986, marked tortuous varicosities 
were described.  During the February 1987 hospitalization the 
veteran had vein stripping and ligation, in which apparently 
the greater (i.e., long) saphenous vein was excised.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that, as of November 23, 1982, he met the criteria 
for a 20 percent rating under DC 7129 for varicose veins.  
This is based on findings of recurrent episodes of ulceration 
and edema with pain and discoloration affecting the left 
lower extremity below the knee beginning with the November 
1982 treatment note.  The note following Diagnostic Code 7120 
allows for severe below the knee varicosities to be rated as 
moderately severe.  However, there was no showing of 
varicosities above the knee prior to 1987.  There was mention 
of a red tender cord extending to the groin area that was 
noted during the 1984 hospitalization.  The representative 
has argued that this is evidence of involvement of the long 
saphenous vein.  Assuming this to be the case, this is 
further evidence of severe varicosities below the knee that 
would warrant a 20 percent rating.  However, there is no 
mention in any of the clinical records of varicose veins 
above the knee or involvement of the deep circulation which 
would warranted a 40 or 50 percent rating under DC 7120 nor 
persistent swelling of the leg or thigh, which increased on 
standing or walking for 1 to 2 hours and was readily relieved 
by recumbency for a 30 percent rating under DC 7121.  

In sum, a compensable evaluation is not warranted from the 
day after service discharge of November 18, 1973 through 
November 22, 1982; and a 20 percent rating is warranted from 
November 23, 1982 through February 22, 1987.

The Board notes that the veteran's representative has argued 
that a 20 percent evaluation should be assigned from "in or 
about 1977" based on the veteran's reported medical history 
of onset of ulceration in that time frame.  However, for the 
purposes of determining the presence of an objectively 
observable manifestation of disability (such as ulceration), 
the Board must rely on the documented medical findings, which 
in this case were first made as noted above in November 1982.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for a 
compensable evaluation prior to 1982 and doubt has been 
resolved in favor of the veteran to the extent that the claim 
has been allowed.


ORDER

A compensable evaluation for varicose veins of the left leg 
with recurrent stasis ulcer of the left ankle, secondary to 
thrombophlebitis of the left leg, from November 18, 1973 
through November 22, 1982, is denied.

A 20 percent rating for varicose veins of the left leg with 
recurrent stasis ulcer of the left ankle, secondary to 
thrombophlebitis of the left leg, is granted, from November 
23, 1982 through February 22, 1987, subject to applicable 
laws and regulations governing the award of monetary 
benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

